DETAILED ACTION

Allowable Subject Matter

1.	Claims 1-14, and 16-19 are allowed. Claims 1, 10 and 16 have been amended. Claim 15 and 20 have been cancelled. 

The following is an examiner’s statement of reasons for allowance: 			

The closest prior art issued WO 2018/091084 A1 to SMYTH, Benjamin(hereafter referenced as Smyth), in view of Patent No.: US 8,781,967 B2 to Tehranchi et al(hereafter referenced as Tehranchi) fails to teach or suggest “evaluating the encrypted analytic over a target data source without decrypting the encrypted analytic; grouping similar result elements of encrypted analytic evaluation; compressing the groups of similar result elements; evaluating the encrypted analytic over each of the compressed groups of result elements to generate an encrypted response, without decrypting the encrypted response and without decrypting the encrypted analytic; and sending the encrypted response from the one or more servers to the one or more clients for decompression and decryption at the one or more clients.” 	
Smyth in view of Tehranchi simply offers a centralized party which is considered the server where the encryption schemes enable confidential communication between a decentralized party or a plurality of decentralized parties (herein also referred to as clients), and a centralized party. Smyth in view of Tecranchi further teaches that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433